Citation Nr: 0810493	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision in which the 
RO denied service connection for bilateral hearing loss.  The 
veteran filed a notice of disagreement (NOD) in December 
2002, and the RO issued a statement of the case (SOC) in 
March 2003.  In May 2003, the RO issued a supplemental SOC 
(SSOC), reflecting the denial of the claim for service 
connection for bilateral hearing loss.  The veteran filed a 
substantive appeal in June 2003.

In July 2004, the Board remanded this matter to the RO for 
further action and adjudication.  After completing some 
action, the RO continued its denial of service connection for 
bilateral hearing loss (as reflected in a July 2005 SSOC), 
and returned the matter to the Board for further appellate 
consideration.

In December 2005, the Board remanded this matter to the RO 
for further action and adjudication.  After completing some 
action, the RO continued its denial of service connection for 
bilateral hearing loss (as reflected in a January 2006 SSOC), 
and returned the matter to the Board for further appellate 
consideration.

In September 2006, the Board again remanded this matter to 
the RO for further action and adjudication.  After completing 
some action, the RO continued its denial of service 
connection for bilateral hearing loss (as reflected in a 
December 2007 SSOC), and returned the matter to the Board for 
further appellate consideration.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.




REMAND

Unfortunately, the claims file reflects that another remand 
of this claim is warranted, even though such will, 
regrettably, further delay a final decision on the claim on 
appeal.

The Board's prior remands have sought to obtain a medical 
opinion, by an appropriate VA physician, that provides a 
basis for a decision on this claim that is consistent with 
the general requirements of due process and fairness toward 
the veteran in light of the law as it relates to claims for 
service connection for hearing loss.  Unfortunately, as 
described below, such an opinion has not yet been rendered.

As previously pointed out in the prior remands, even though 
the veteran's service medical records reflect no findings or 
diagnosis of hearing loss during service or at the time of 
separation, the absence of in-service evidence of hearing 
loss should not be fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  This is because the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  It is also important that, as 
also noted in the prior remand, the veteran's assertions of 
significant noise exposure in service appear to be consistent 
with the circumstances and conditions of his established 
combat service.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2007).  In these circumstances, the Board accepts the 
veteran's testimony that he suffered acoustic trauma 
involving excessive noise from weapons explosions, gunfire, 
and constant firefights in Vietnam as competent evidence of 
such acoustic trauma.  See Arms v. West, 12 Vet. App. 188 
(1999); Collette v. Brown, 82 F.2d 389 (Fed. Cir. 1996).

In an effort to secure a competent, probative medical opinion 
sufficient to decide the claim, the Board has sought to have 
an audiologist conduct an examination as to the veteran's 
current hearing loss and then to have a physician, 
specifically an otolaryngologist (ear, nose, and throat 
physician), examine the veteran and opine as to the etiology 
of any hearing loss disability in light of his in-service 
acoustic trauma and the other medical evidence in the claims 
file.  Unfortunately, for the reasons detailed in the Board's 
prior remands, the only examination conducted by a physician 
is a March 2005 examination conducted by a VA 
otolaryngologist who was asked to perform a nose, sinus, 
larynx, and pharynx examination, who appeared confused by the 
examination request, and who did not express an opinion as to 
the etiology of the veteran's hearing loss.  Moreover, a VA 
audiologist, E.L., who is a PhD but not an M.D., expressed 
negative opinions as to etiology in March 2005 and January 
2006, but appeared to base these opinions solely on the fact 
that there was a normal audiogram on the August 1969 
separation examination.

In light of the above, the Board's September 2006 remand 
instructed that a VA audiologist conduct audiometric testing, 
and that a VA otolaryngologist examine the veteran and offer 
an opinion as to whether any hearing loss disability is the 
result of injury or disease incurred in or aggravated by 
service.  However, these directives were not followed. A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Since the directives of the 
previous remand were not followed, appellate review, at this 
juncture, is not appropriate.  Further remand of this matter 
is warranted, even though such will, regrettably, further 
delay an appellate decision on the claim.

Specifically, the same VA audiologist, E.L., who is not an 
M.D., but, rather, a PhD, conducted audiological testing and 
rendered an etiological opinion, even though none had been 
requested of her.  She again found that the veteran's current 
hearing loss was not related to service, stating that there 
was a normal audiogram at separation, and adding, "Noise 
exposure does not cause delayed onset hearing."  Audiologist 
E.L. did not cite any evidence, such as a medical text or 
treatise, to support this conclusory statement; nor did she 
address the April 1971 private audiogram that appears to show 
some hearing loss shortly after service.  More significantly, 
although the RO requested an examination and etiological 
opinion from an otolaryngologist, no such opinion is in the 
claims file.

Consequently, without a competent, probative opinion from the 
appropriate specialist specifically indicated by the Board, 
the Board is again constrained to remand this claim.  Hence, 
the RO should arrange for the veteran to undergo an 
examination, by an otolaryngologist (other than the physician 
who conducted the March 2005 VA nose, sinus, larynx, and 
pharynx examination), at an appropriate VA medical facility.  
The examination request should indicate why this request is 
being made of an otolaryngologist.  Specifically, it should 
be explained that the relevant audiological testing has taken 
place, but that the Board feels that an examination and 
opinion by a physician with appropriate expertise is required 
in this case given the acoustic trauma suffered by the 
veteran, evidence of hearing loss shortly after service, and 
current bilateral hearing loss. 

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may well result in 
denial of the claim (as the original claim for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655(b) (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility at which the examination is to 
take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for 
bilateral hearing loss.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for bilateral hearing loss.

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
bilateral hearing loss.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
examination, by an otolaryngologist 
(other than the physician who conducted 
the March 2005 VA nose, sinus, larynx, 
and pharynx examination), at a VA medical 
facility.  The examination request should 
indicate why this request is being made 
of an otolaryngologist.  Specifically, it 
should be explained that the relevant 
audiological testing has taken place, but 
that the Board feels that an examination 
and opinion by a physician with 
appropriate expertise is required in this 
case given the acoustic trauma suffered 
by the veteran, evidence of hearing loss 
shortly after service, and current 
bilateral hearing loss.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician (i.e., an 
M.D.) designated to examine the veteran, 
and the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

Based on the audiometric testing already 
conducted, in particular the recent 
November 2007 VA audiometric testing, the 
physician should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).

With respect to each diagnosed hearing 
loss disability, the physician should 
offer an opinion, consistent with sound 
medical principles, and based on 
consideration of the veteran's in- and 
post-service history and assertions, as 
to whether the veteran it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include likely 
acoustic trauma during the veteran's 
combat service in Vietnam.  The physician 
should also address the April 1971 
private audiogram results.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for bilateral hearing loss.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).



